Citation Nr: 1536166	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  06-11 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, anxiety, and intermittent explosive disorder.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for a dental disability for VA compensation purposes (other than for VA treatment purposes).


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to May 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction was subsequently transferred to the RO in Montgomery, Alabama.

In October 2009, the Veteran testified before the undersigned acting Veterans Law Judge at a Travel Board hearing at the RO in Montgomery, Alabama.  A transcript of the proceeding has been associated with the claims file.

In October 2010 and September 2011, the Board remanded the Veteran's claims for further development.  These matters are now returned to the Board for further review.  These matters were also remanded by the Board in November 2008 to afford the Veteran his requested Travel Board hearing.

In June 2015, the Board acknowledges that the Veteran revoked the power of attorney on file for his representative in writing.  See Correspondence at 2.

With regard to the dental disability claim, as noted in the prior Board remand, this matter involves entitlement to service connection for a dental disability for VA compensation purposes only.

The issue of entitlement to service connection for VA dental treatment purposes has been raised by the record, but has not been adjudicated by the Veterans Health Administration (VHA).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to VHA for appropriate action.  

The issues of entitlement to a total disability rating based on individual unemployability (TDIU), and to service connection for ulcers, a foot fracture, colon condition, bilateral hip condition, and an equilibrium disorder as secondary to tinnitus, have been raised by the record, but have not been adjudicated by the agency or original jurisdiction (AOJ).  See Correspondence, September 2011, November 2011, and April 2015.  Therefore, the Board does not have jurisdiction over these matters, and they are referred to AOJ for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A.  Acquired Psychiatric Disorder

The Veteran claims entitlement to an acquired psychiatric disorder, to include PTSD, depression, anxiety, and an intermittent explosive disorder.  He has asserted that he was assaulted in service by other marines, and that in one incident his foot was fractured.  See Statement, September 2011; Board hearing testimony.

As an initial matter, the Veteran never served overseas or otherwise asserted he was in combat.  Rather, as noted above, he alleges that he was physically abused in service.  His service records do show treatment for a left foot fracture.  Also, the Veteran appears to have been discharged from service early with a "hardship" separation, but his service records do not elaborate any further.

By way of background, in October 2010, the Board remanded this claim so that the Veteran could be afforded a VA examination.  He was provided the VA examination in November 2010.  The VA examiner opined, among other things, that the Veteran did not have PTSD, that his adjustment disorder was due to his "medical condition" (without noting which one), and the examiner seemed to indicate that the Veteran's depression was related to his wheelchair use.  In September 2011, the Board remanded the claim for a new VA examination, including to consider the Veteran's diagnoses of PTSD in his medical records, and to more adequately address the Veteran's other psychiatric disorders.

In October 2011, the Veteran was afforded a new VA examination, in which the examiner diagnosed PTSD, depression, and rule-out antisocial personality disorder, but provided that she could not provide an etiological opinion without resorting to mere speculation.  Therefore, regrettably, the Board finds that the examiner's opinion is inadequate upon which to base a decision with regard to the Veteran's claim, and this matter should be remanded for another VA medical opinion to address all of the Veteran's psychiatric disorders, and to address whether each is related to his active service.

In addition, in September 2011, the Veteran asserted that his vocational rehabilitation records were relevant to his PTSD claim.  Therefore, on remand, these records should be obtained.

Also, in November 2011, the Veteran identified mental health treatment between 1970 and 1972 at Hurst Euless Bedford Community Hospital (HUB).  The RO requested the records, and in February 2012, a negative response was received.  The Veteran, however, was never notified of such.  Therefore, on remand, the Veteran should be notified that the negative response was received.

Also, on remand, the Veteran should be provided with adequate VCAA notice that explains that even if his service records do not corroborate his reported in-service personal assault, 38 C.F.R. § 3.304(f)(5) provides (in short) that it may be corroborated by evidence from sources other than the veteran's service records, such as (but not limited to) statements from family members, roommates, fellow service members, or clergy, and by evidence of behavior changes following the claimed assault, such as (but not limited to) a request for a transfer to another military duty assignment, deterioration in work performance, or substance abuse.  

Also, in March 2013, the Veteran reported that he had a private medical opinion to submit, but he did not specify to which claim it relates.  Therefore, on remand, the Veteran should be asked to submit any private medical opinion he possesses in support of his claims as referenced in his March 2013 correspondence.

As a final matter, the Veteran has reported some hospitalizations in Montgomery and Birmingham Alabama VA medical centers since 2012 (including in 2012 and 2014).  On remand, ensure that all of the Veteran's more recent VA treatment records dated through present are associated with the claims file. 

B.  Right Shoulder

The Veteran also claims entitlement to service connection for a right shoulder disability.  He essentially asserts that he had pre-service injuries to his right shoulder that were aggravated during service in boot camp doing pushups and pull-ups.  In the alternative, he claims direct service connection.

Prior to service, the Veteran has reported that he injured his right shoulder in 1960 playing football, and that he separated his right shoulder around 1965 or 1968 when riding a bull.  See VA examination reports, November 2010 and October 2011.

"When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service."  Wagner v. Principi, 370 F.3d 1089, 1096-1097 (Fed. Cir. 2004); VAOPGPREC 3-2003 at 10-11 (July 16, 2003).

By way of background, in October 2010, the Board remanded the claim so the Veteran could be afforded a VA examination.  In November 2010, the Veteran was afforded a VA examination.  The examiner opined that he could not provide an opinion as to whether the Veteran's preexisting right shoulder condition was aggravated by his service without resorting to mere speculation.  In September 2011, Board remanded the claim for another VA examination in part because the last VA examiner's opinion was speculative.

In October 2011, the Veteran was afforded a new VA examination.  The examiner opined that the Veteran had a preexisting right shoulder injury.  No further opinion was provided as to whether it was aggravated by service.  Furthermore, the claims file was not available for review.  A June 2012 addendum prepared by a different VA clinician merely states the claims file had been reviewed.

An April 2015 VA medical opinion reflects the VA examiner opined that the Veteran's right shoulder condition was less likely than not related to his active service, reasoning that it preexisted service.

The Board finds that unfortunately, none of the above VA examinations or VA medical opinions are adequate upon which to base a decision.  Since the last Board remand, both the October 2011 and the April 2015 VA examiners opined the Veteran's right shoulder condition preexisted service.  They did not, however, opine as to whether the Veteran's right shoulder condition clearly and unmistakably preexisted service, and if so, whether it is clear and unmistakable that it was not aggravated by his service beyond the natural progression of the disease.  The Board emphasizes that no right shoulder condition was noted on entry into service, although the Board acknowledges that the Veteran reported on entry he had a painful or trick shoulder or elbow (check the box).  Therefore, these matters should be remanded for a clarifying VA medical opinion from the April 2015 VA examiner.

Also, in January 2012, the RO requested copies of any private treatment records from Parkland Memorial dated from 1994 to 1995 (relating to the Veteran's bones/joints).  No reply was ever received.  In May 2015, the Veteran wrote that he would be submitting those records.  Therefore, on remand, the Veteran should be asked to provide his Parkland Memorial records, and be notified that no reply from Parkland was ever received.

C.  Left Knee

The Veteran also claims entitlement to service connection for a left knee disability.  He alleges he injured his left knee in boot camp in 1969 on the obstacle course.  See VA examination report, October 2011 (also noting a post-service intercurrent injury).  He also testified that he attributed his left knee condition to having run in steel toe boots in service.

By way of background, in October 2010, the Board remanded the claim so the Veteran could be afforded a VA examination.  A November 2010 VA examination was provided, and the examiner explained he could not provide an opinion without resorting to mere speculation.  In September 2011, the Board remanded the claim for another VA examination because the November 2010 VA examiner's opinion was mere speculation.

In October 2011, the Veteran was afforded a new VA examination.  The examiner noted, however, that the claims file was not available for review, and did not provide any etiological opinion.  A June 2012 addendum prepared by a different VA clinician merely states the claims file was reviewed.

An April 2015 VA medical opinion reflects the examiner opined it is less likely than not that the Veteran's left knee DJD was related to his active service, reasoning that there was no record of treatment in service, that the Veteran sustained a left knee injury post-service, and therefore the Veteran's left knee condition was not "SOLELY due to service."

Regrettably, the Board finds that the above VA examinations and VA medical opinions are inadequate upon which to base a decision.  Since the last September 2011 Board remand, the October 2011 VA examiner provided no opinion, and the April 2015 VA examiner's opinion is extremely problematic - particularly as she ended it noting that the Veteran's left knee condition was not "SOLELY due to service."  This opinion certainly gives rise to, but does not resolve, the question of whether the disability is at least partially related to service.  Therefore, unfortunately, this claim should be remanded to obtain a clarifying VA medical opinion from the VA examiner.

In addition, in November 2011, the Veteran identified his 2004 workman's compensation records as relating to his claim.  Therefore, these records should be associated with the claims file.

D.  Dental

The Veteran also claims entitlement to service connection for a dental disability for VA compensation purposes.  He testified at the Board hearing that in October 1969, he knocked a tooth out in service during training when his rifle recoiled or kicked back into his face (with some tooth still now remaining below the gum line, although he did not name the specific tooth at the hearing).

As explained in the introduction above, the issue of entitlement to service connection for VA dental treatment purposes has been again referred for adjudication by VHA.  Unfortunately, the Board does not have jurisdiction to decide that matter.  See 38 C.F.R. § 3.381(a) (2015).

Dental disabilities for which VA compensation may be awarded are set forth in 38 C.F.R. 4.150, Diagnostic Codes 9900-9916.  Diagnostic Code 9913 provides compensable ratings for tooth loss due to loss of substance of the body of the maxilla or mandible, where the lost masticatory surface cannot be restored by suitable prosthesis - but only if due to trauma or disease such as osteomyelitis, and not due to the loss of the alveolar process as a result of periodontal disease.  See 38 C.F.R. § 4.150, Diagnostic Code 9913 (2015); see also Byrd v. Nicholson, 19 Vet.App. 388 (2005).  Diagnostic Code 9902 involves loss of approximately one-half of the mandible.  Diagnostic Code 9915 involves loss of 25 to 50 percent of the maxilla.  The Board points out that Diagnostic Codes 9902 and 9915 do not limit compensable maxillary or mandibular loss to trauma or disease other than periodontal disease.

By way of background, the Board notes that the Veteran's service dental records reflect that teeth #6 and 7 were noted as non-restorable on an initial examination in August 1969, and they were extracted a few days later.  Later, in October 1969, tooth #14 was extracted.

In September 2011, the Board remanded the claim so that the Veteran could be afforded a VA dental examination.

A November 2011 VA examination report reflects the examiner noted that many of the Veteran's teeth were missing, but that the masticatory surface could be restored by prosthesis.  As noted above, tooth loss due to bone loss where the masticatory surface can be restored is not a compensable dental condition.  However, the VA examiner also noted the Veteran had 25 percent bone loss of the maxilla and mandible, which the examiner opined was due to periodontitis and extraction of teeth.  The examiner did not, however, adequately explain whether the 25 percent bone loss of the maxilla and mandible was incurred in service or is otherwise related to his active service - even if due to periodontal disease or tooth extraction in service.  As explained above, compensable bone loss of the maxilla and mandible is not limited to trauma or disease such as osteomyelitis - in other words, loss due to periodontal disease is not excluded.  The Board adds that the claims file was not made available for review (although later a nurse practitioner merely notated she reviewed the file in June 2012).  Therefore, this matter should be remanded for a new VA dental examination to further address the etiology of the Veteran's 25 percent bone loss of the maxilla and mandible.

The Board sincerely regrets any additional delay on this case ensuing from additional development.  That having been said, the medical opinions of record are manifestly inadequate, and additional efforts are needed to obtain relevant treatment and other records.  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send an appropriate VCAA notice to the Veteran explaining in detail that an in-service personal assault may be corroborated by evidence from sources other than the Veteran's service records, and by evidence of behavior changes.  See 38 C.F.R. § 3.304(f)(5).  Notify the Veteran that in February 2012, a negative response was received from Hurst Euless Bedford Community Hospital (HUB) in response to a request for his private treatment records; ask the Veteran to provide any such records in his possession.  Ask the Veteran to submit any private medical opinion he possesses in support of his claims as referenced in his March 2013 correspondence (he did not specify to which claim the opinion relates).  Notify the Veteran that no reply was received from Parkland Memorial Hospital in response to the RO's January 2012 request for copies of the Veteran's records dated in 1994 to 1995 relating to his bones/joints; ask the Veteran to provide any copies in his possession.  Finally, clarify whether he still seems a hearing with RO personnel (per his March 2013 correspondence).

2.  Associate with the claims file all of the Veteran's vocational rehabilitation records and copies of his 2004 workman's compensation records (as he identified them as relating to his left knee claim).

3.  Associate with the claims file all of the Veteran's more recent VA treatment records from the Birmingham and Montgomery VA medical systems dated to present.

4.  After the development in paragraphs (1) through (3) is completed, schedule the Veteran for a VA psychiatric examination.  Ask the examiner to identify all psychiatric disorders.  A diagnosis of PTSD under DSM-IV criteria should be made or definitively ruled out.  If PTSD is diagnosed, the examiner should identify whether it is at least as likely as not (a 50 percent or greater probability) that a specific in-service stressor(s) supports the diagnosis.  Please note that the Veteran has alleged a personal assault in service.  If PTSD is not diagnosed, the examiner should explain why the diagnosis was not made.  The claims folder should be made available to the examiner for review in conjunction with the examination, and the examiner should specifically indicate that it has been reviewed.  Also, the examiner should be asked to elicit a complete history from the Veteran.  The examiner must provide a complete rationale for all findings.  

As to any other psychiatric disorders identified on examination, ask the examiner to please provide an opinion as to whether it is at least as likely as not that each disorder identified is related to service, including the Veteran's reported personal assault in service.

Please ask the examiner to specifically address the Veteran's claimed PTSD, depression, anxiety, and intermittent explosive disorder.

5.  After the development in paragraphs (1) through (3) is completed, ask the same VA examiner who provided the April 2015 VA medical opinion regarding the Veteran's right shoulder to review the claims file, and to provide a new VA medical opinion to clarify whether it is clear and unmistakable that the Veteran's right shoulder condition preexisted service, and if so, whether it is clear and unmistakable that it was not aggravated by his service beyond the natural progression of the disease.

Ask the same VA examiner who provided the April 2015 VA medical opinion regarding the Veteran's left knee condition to review the claims file, and to provide a new VA medical opinion to clarify whether the Veteran's left knee condition is at least as likely as not (a 50 percent or greater probability) caused by his active service - regardless as to whether it may also relate to or have been worsened by any intercurrent post-service injury.

All opinions must be supported by a detailed rationale.
If the same VA examiner is not available to provide the VA medical opinion, obtain a new VA medical opinion from another qualified VA examiner.

6.  After the development in paragraphs (1) through (3) is completed, schedule the Veteran for a new VA dental examination.  The claims folder should be made available to the examiner for review in conjunction with the examination, and the examiner should specifically indicate that it has been reviewed.  Ask the examiner to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's 25 percent bone loss of the maxilla and mandible was incurred in service or is otherwise related to his active service - even if due to periodontal disease or tooth extraction in service.

Please explain to the VA examiner that compensable bone loss of the maxilla and mandible is not limited to trauma or disease such as osteomyelitis - in other words, loss due to periodontal disease is not excluded.

The examiner must provide a complete rationale for all findings.

7.  Then, readjudicate the claims.  If any of these claims remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran has been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

